DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Response to Restriction Requirement and Claim Status
The instant Office action is responsive to the response received December 6, 2021 (the “Response”).  Applicants’ election without traverse of Species I (claims 1–14) is acknowledged.  See Response 7.  Thus, claims 15–20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.  Moreover, Applicants cancel claims 15–20.  See id. at 5 (Claims App’x).  
Claims 1–14 and 21–26 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed October 3, 2019 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th 

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 2–5, 7, and 22 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claims 2–5, line 1 should be “wherein the sending.”
(2) claim 3, line 6 should be “the IP packet.”
(3) claims 3–5, line 2 should be “wherein the receiving.”
(4) claim 7, line 1 should be “wherein the determining.”
(5) claim 7, line 3 should be “determining [a] source address.”
(6) claim 22, line 2 should be “wherein the determining.”

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 1, 4, 6, and 21 are rejected under 35 U.S.C. § 103 as being obvious over Tu et al. (US 2019/0261263 A1; filed Apr. 22, 2019) in view of Yeddula et al. (US 10,938,923 B2; filed Apr. 17, 2019).
Regarding claim 1, while Tu teaches a system (“Gateway” at fig. 6; ¶¶ 188–189; fig. 21, item 2100) comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive a network address translation (NAT) mapping (Tu at least suggests for the gateway to “determin[e] whether there is NAT mapping for the IP 1 already,” the gateway received the NAT mapping);  
receive, from a host device (“Terminal” at fig. 6; “mobile phone terminal” at ¶ 249), an internet protocol (IP) packet (Tu at least suggests for the gateway to “determin[e] whether there is NAT mapping for the IP 1 already,” the gateway received the IP 1);  
determine (“Does not exist” at fig. 11A, step item 1106) that a mapping information for the IP packet is not included in the NAT mapping (“if there is no corresponding NAT mapping, triggers execution of step 1108” at ¶ 254);  
send (at fig. 11A, item 1108 and ¶ 256), to a mapping server (“aggregation controller” at ¶ 256; “Aggregation controller” at fig. 6), a state request (“connection request” at fig. 11A, item 1108; “requests new NAT mapping” at ¶ 256) to determine the mapping information for the IP packet; and 

Tu does not teach (A) the NAT mapping being a part of a flow table including a cache of NAP mapping, the flow table also including rules to direct IP traffic; and (B) receiving the flow table from the mapping server.
(A)
Yeddula teaches a flow table including a cache of rules to direct IP traffic (“The NavigableMap generated includes rules for how to direct traffic to the different possible paths associated with a ROUTE object.  These rules of a NavigableMap may be applied by a router and may be stored locally at the router in a cache.” at 14:56–60).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Tu’s NAT mapping to be part of a flow table including a cache of NAP mapping, the flow table also including rules to direct IP traffic as taught by Yeddula to create a “customizable router for managing traffic between application programming interfaces (APIs).”  Yeddula 3:9–11.
(B)
Tu teaches receiving an aggregation flow table (“If the terminal requests the aggregation controller to deliver the aggregation flow table” and “delivers the aggregation flow table to the terminal” at ¶ 81) from a mapping server (“aggregation controller” at ¶ 256; “Aggregation controller” at fig. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Tu/Yeddula combination’s flow table to be received from the mapping server as taught by Tu “for managing network traffic of a first network and network traffic of a second network.”  Tu ¶ 73.
claim 4, while Tu teaches sending (at fig. 11A, item 1108 and ¶ 256) the state request (“connection request” at fig. 11A, item 1108; “requests new NAT mapping” at ¶ 256) to the mapping server (“aggregation controller” at ¶ 256; “Aggregation controller” at fig. 6), and 
wherein receiving the state reply (“the aggregation controller delivers the NAT mapping to the gateway” at fig. 11A, item 1108; ¶ 256) does not include receiving the IP packet,
Tu does not teach the sending the state request includes sending the IP packet to the mapping server.
Tu teaches sending an IP packet (“an IP address of a virtual bridge, an IP address of a 3G NIC, and an IP address of a WiFi NIC” at ¶ 203; fig. 10A1, item 1001) to the mapping server (“aggregation controller” at ¶ 256; “Aggregation controller” at fig. 10A1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Tu/Yeddula combination’s sending of the state request to the mapping server to include also sending the IP packet as taught by Tu “for managing network traffic of a first network and network traffic of a second network.”  Tu ¶ 73.
Regarding claim 6, while Tu teaches a method (fig. 11A; ¶¶ 248–258) comprising: 
receiving a network address translation (NAT) mapping (Tu at least suggests for the gateway to “determin[e] whether there is NAT mapping for the IP 1 already,” the gateway received the NAT mapping);  
receiving, from a host device (“Terminal” at fig. 6; “mobile phone terminal” at ¶ 249), an interne protocol (IP) packet (Tu at least suggests for the gateway to “determin[e] whether there is NAT mapping for the IP 1 already,” the gateway received the IP 1); 

sending (at fig. 11A, item 1108 and ¶ 256), to a mapping server (“aggregation controller” at ¶ 256; “Aggregation controller” at fig. 6), a state request (“connection request” at fig. 11A, item 1108; “requests new NAT mapping” at ¶ 256); and 
receiving, from the mapping server, a state reply (“the aggregation controller delivers the NAT mapping to the gateway” at fig. 11A, item 1108; ¶ 256),
Tu does not teach (A) the NAT mapping being a part of a flow table including a cache of the NAP mapping; and (B) receiving the flow table from the mapping server.
(A)
Yeddula teaches a flow table including a cache of rules to direct IP traffic (“The NavigableMap generated includes rules for how to direct traffic to the different possible paths associated with a ROUTE object.  These rules of a NavigableMap may be applied by a router and may be stored locally at the router in a cache.” at 14:56–60).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Tu’s NAT mapping to be part of a flow table including a cache of NAP mapping as taught by Yeddula to create a “customizable router for managing traffic between application programming interfaces (APIs).”  Yeddula 3:9–11.
(B)
Tu teaches receiving an aggregation flow table (“If the terminal requests the aggregation controller to deliver the aggregation flow table” and “delivers the 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Tu/Yeddula combination’s flow table to be received from the mapping server as taught by Tu “for managing network traffic of a first network and network traffic of a second network.”  Tu ¶ 73.
Regarding claim 21, Tu teaches one or more non-transitory computer readable media (fig. 21, item 2104) storing computer-executable instructions that, when executed, cause one or more processors (fig. 21, item 2103) to perform operations comprising the operations according to claim 6.  Thus, references/arguments equivalent to those present for claim 6 are equally applicable to claim 21.

Claim 2 is rejected under 35 U.S.C. § 103 as being obvious over Tu in view of Yeddula, and in further view of Zhang (US 2020/0228619 A1; PCT filed Feb. 22, 2020 with foreign priority date of Aug. 25, 2017).
Regarding claim 2, while Tu teaches sending (at fig. 11A, item 1108 and ¶ 256) the state request (“connection request” at fig. 11A, item 1108; “requests new NAT mapping” at ¶ 256), 
the Tu/Yeddula combination does not teach wherein sending the state request includes caching the IP packet.
Zhang teaches caching an IP packet (¶¶ 49, 69; fig. 2, item 110).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Tu/Yeddula combination’s sending the state request to include caching the IP packet as taught by Zhang to “solve the problem of large power consumption caused by excessive redundant data.”  Zhang ¶ 8.

Claims 7 and 22 are rejected under 35 U.S.C. § 103 as being obvious over Tu in view of Yeddula, and in further view of Deen et al. (US 11,095,710 B2; filed Sept. 11, 2019).
Regarding claim 7, while Tu teaches wherein determining that the mapping information for the IP packet could not be located further comprises: 
determining source address from the IP packet (“a source IP address carried when the first uplink data packet is transmitted” at ¶ 8; “A source IP address carried when the first uplink data packet is transmitted using the first network” at ¶ 91);  
the Tu/Yeddula combination does not teach performing hash algorithm on the source address.
Deen teaches performing hash algorithm on a source address (“performing a hash function on the first source address” at 17:66–67).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Tu/Yeddula combination’s determining that the mapping information for the IP packet could not be located to further comprise performing hash algorithm on the source address as taught by Deen “[f]or additional security, . . . thereby rendering the identifier generation process more difficult to reverse engineer or spoof.”  Deen 17:67–18:4.
Regarding claim 22, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claim 22.

Claims 8 and 23 are rejected under 35 U.S.C. § 103 as being obvious over Tu in view of Yeddula, and in further view of Yu et al. (US 8,934,489 B2; filed Jan. 31, 2013).
claim 8, while Tu teaches receiving, from an external device (“mobile phone terminal” at ¶ 251), a second IP packet (“uplink data packet is an IP (IP0) of the virtual bridge” at ¶ 251); and 
determining a destination address (“Destination IP address” at TABLE 1, ¶ 251) and port (“Source port number” and “Destination port number” at TABLE 1, ¶ 251) from the second IP packet,
 the Tu/Yeddula combination does not teach determining that the destination address and port is included in the cache of NAT mapping; and determining to forward the second IP packet using the destination address and port.
Yu teaches determining that a destination address and port (“a source port number, . . . a destination IP address, and a destination port number” at 5:5–6) is included in a NAT mapping (“The preprocessing unit 12 translates the read transmission information into the format of a NAP tuple and then searches a NAT mapping table to determine whether the transmission information of any mapping entry is the same as the transmission information of the current network packet” at 5:6–12); and 
determining to forward the second IP packet using the destination address and port (5:12–33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Tu/Yeddula combination’s destination address and port to be used to determine that the destination address and port is included in Tu/Yeddula combination’s cache of NAT mapping; and determine to forward the second IP packet using the destination address and port as taught by Yu “to accelerate the processing of a network packet.”  Yu 2:46–47.
Regarding claim 23, claim 8 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 23.

Allowable Subject Matter
Claims 3, 5, 9–14, and 24–26 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 7107360 B1; US 7280557 B1; US 8064451 B2; US 8422391 B2; US 9622143 B1; US 9148402 B2; US 9042381 B2; US 20160226815 A1; 
Chesire et al., Network Address Translation Port Mapping Protocol (NAT-PMP), April 2008, available at http://files.dns-sd.org/draft-nat-port-mapping.txt (last visited January 5, 2022);
Desmouceaux et al., 6LB: Scalable and Application-Aware Load Balancing with Segment Routing, IEEE/ACM Transactions on Networking, Vol. 26, No. 2, pp. 819–834, Apr. 2018;
Desmouceaux et al., A Content-aware Data-plane for Efficient and Scalable Video Delivery, 2019 IFIP/IEEE International Symposium on Integrated Network Management, pp. 10–18, Apr. 2019; and
Claudel et al., Stateless Load-Aware Load Balancing in P4, 2018 IEEE 26th International Conference on Network Protocols, pp. 418–423, Sept. 2018.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449